ALLOWABILITY NOTICE

Pertinent Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Francoeur et al. (US 20130139929 A1) discloses, a method and a system for continuously in-line annealing a forwarding ferromagnetic amorphous alloy ribbon in a curved shape to improve its magnetic properties without causing the ribbon to become brittle and which operates at significant high ribbon feeding rates. The amorphous alloy ribbon is fed forward, tensioned and guided along a path at a preset feeding rate and is heated at a point along the path at a rate greater than 10.sup.3.degree. C./sec to a temperature to initiate a thermal treatment. Then the ribbon is initially cooled at a rate greater than 10.sup.3.degree. C./sec until the thermal treatment ends. During the thermal treatment, a series of mechanical constraints is applied on the ribbon until the amorphous alloy ribbon adopts a specific shape at rest after the thermal treatment is ended. After the initial cooling, the amorphous alloy ribbon is subsequently cooled at a sufficient rate to a temperature that will preserve the specific shape.
Fukutani et al. (US 20120305547 A1) discloses, control unit of an induction heating unit controls AC power output to a heating coil of a transverse type induction heating unit that allows an alternating magnetic field to intersect a sheet surface of a conductive sheet that is being conveyed to inductively heat the conductive sheet. The control unit includes: a magnetic energy recovery switch that outputs AC power to the heating coil; a frequency setting unit that sets an output frequency in response to at least one of the relative permeability, resistivity, and sheet thickness of the conductive sheet; and a gate control unit that controls a switching operation of the magnetic energy recovery switch on the basis of the output frequency set by the frequency setting unit.
Sakabe (US 20120037264 A1) discloses, an induction heating coil manufacturing apparatus includes a winding device that winds a wire around a winding shaft having a quadrangular cross section, and a bending device that bends the wire at a position at which the wire is to be wound around a corner of the winding shaft before the winding device winds the wire at the position around the winding shaft.
Yamamoto (US 20110091230 A1) discloses, an image heating apparatus includes a coil; a heater, including an electroconductive layer of magnetism-adjusted alloy having a Curie temperature lower than a durable temperature of that image heating apparatus, for heating an image on a sheet; a magnetic core for directing a magnetic flux generated by that coil to that heater; a controller for controlling electric power supply to that coil so that a temperature of that heater is an image heating temperature sufficient to heat the image on the sheet, wherein the Curie temperature is higher than the image heating temperature; and a magnetic flux blocking member of non-magnetic metal having a resistivity smaller than that of the magnetism-adjusted alloy, wherein that magnetic flux blocking member is opposed to that coil with that heater therebetween, wherein that magnetic flux blocking member is in a first opposing region in which that coil is opposed to that heater, and a length L2 of the first opposing region measured in a rotational direction of that heater, and a length L3, measured in the rotational direction of that heater, of a second opposing region in which that magnetic flux blocking member and that heater are opposed each other, satisfy L2/2.ltoreq.L3.
Yamamoto et al. (US 20060086726 A1) discloses, a heating apparatus of an electromagnetic induction type includes magnetic flux generating means for generating a magnetic flux; an induction heat generation member for electromagnetic induction heat generation by the magnetic flux at a heating portion, wherein a material to be heated is introduced to the heating portion and is fed in direct contact with the induction heat generation member or in contact to a heat transfer material for receiving heat from the induction heat generation member so that material to be heated is heated by the heat from the induction heat generation member; magnetic flux adjusting means for changing a distribution of a density of an effective magnetic flux actable on the induction heat generation member with respect to a widthwise direction perpendicular to a feeding direction of the material to be heated; wherein magnetic flux adjusting means has a plurality of steps which extend in the feeding direction and are selectable to change the distribution of the magnetic flux density in response to a width of the material measured in the widthwise direction, wherein a step of the steps for a largest magnetic flux adjustment region measured in the widthwise direction is largest.
Georges (US 4708325 A) discloses, device for inductively reheating the verges of a metallurgical product moving down a production line comprises wound pole inductors with C-shaped magnetic yokes, arranged laterally straddling the path followed by the verges. The two arms of the C are trunnioned to open to a greater or lesser extent, providing a variable air gap, controlled by a cylinder.

Reasons for Allowance
Allowance of claims 14-16, 18-23, and 25-33 is indicated because the prior art of record (Kropfl, Yamamoto, Tazoe, and Baermann) do not disclose/suggest the combination of “a reheater of a pre-ageing system, wherein the reheater is a magnetic rotor that is configured to rotate the magnetic rotor to induce a magnetic field into a metal strip moving in a downstream direction to heat the metal strip at a pre-ageing temperature of from about 60 °C to 150 °C, wherein the magnetic rotor rotates about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip facing the magnetic rotor and the magnetic rotor is positioned adjacent to the metal strip and spaced apart from the metal strip via an air gap, wherein the pre-aging system further comprises a sensor configured to detect at least one operating parameter of the metal strip and a controller configured to control the magnetic rotor based on the at least one operating parameter and control at least a vertical distance between the magnetic rotor and the metal strip” as cited in claim 14.
The prior art of record (Kropfl, Yamamoto, Tazoe, and Baermann) do not disclose the combination of elements above. 
Kropfl discloses, stationary magnetic reheater (plate 12 in furnace 10) is used heat the metal strip 1, wherein plate 12 has protective layer 14 located in between the heater 12 and metal strip 1, so it is not a rotor or roller heaters, no vertical adjustment for the heater and the heater is not positioned adjacent to the metal strip and spaced apart from the metal strip via an air gap.

    PNG
    media_image1.png
    131
    392
    media_image1.png
    Greyscale

Yamamoto discloses, a magnetic preheating rollers 4a, and 4b are used to heat the metal strip W, and the rollers are positioned adjacent to the metal strip and spaced apart from the metal strip via an air gap, wherein the rollers rotate about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip, but rollers are not vertically adjusted.

    PNG
    media_image2.png
    214
    301
    media_image2.png
    Greyscale

Tazoe discloses, a rewind coiler 3.
Baermann, discloses, a magnetic heating rotor E in Fig. 8 is configured to heat the metal strip B, and the rotor is vertically adjusted in order to adjust the repelling force allows strip B to float (Col. 12 lines 37-44), but the rotor does not rotate about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip and is not positioned adjacent to the metal strip and spaced apart from the metal strip via an air gap since there a protection channel 200 therebetween. 

    PNG
    media_image3.png
    167
    279
    media_image3.png
    Greyscale

However,  at the time the invention was made, one of ordinary skill in the art would not have found obvious teachings or motivation among other prior arts to modify the prior primary prior art reference (Kropfl), such as “a reheater of a pre-ageing system, wherein the reheater is a magnetic rotor that is configured to rotate the magnetic rotor to induce a magnetic field into a metal strip moving in a downstream direction to heat the metal strip at a pre-ageing temperature of from about 60 °C to 150 °C, wherein the magnetic rotor rotates about an axis of rotation that is perpendicular to the downstream direction and parallel to a lateral width of a surface of the metal strip facing the magnetic rotor and the magnetic rotor is positioned adjacent to the metal strip and spaced apart from the metal strip via an air gap, wherein the pre-aging system further comprises a sensor configured to detect at least one operating parameter of the metal strip and a controller configured to control the magnetic rotor based on the at least one operating parameter and control at least a vertical distance between the magnetic rotor and the metal strip” ; thus the claimed invention is non-obvious over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached at 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761

/JOEL M ATTEY/Primary Examiner, Art Unit 3763